The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The element of penetration was satisfied by the victim’s testimony that she felt defendant’s penis inside her vagina. The evidence that defendant claims to negate penetration is actually consistent with at least slight or partial penetration, which is all the law requires (see Penal Law § 130.00 [1]; People v Williams, 259 AD2d 509 [1999], lv denied 93 NY2d 1007 [1999]).
The court’s refusal to read back cross-examination testimony impeaching certain direct testimony requested by the jury did not seriously prejudice defendant, and does not require reversal (see People v Agosto, 73 NY2d 963, 966 [1989]). The brief cross-*435examination at issue was cumulative to other information that the jury requested and received during deliberations.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Friedman, Nardelli, Renwick and Román, JJ.